Title: To Thomas Jefferson from William H. Cabell, 5 August 1807
From: Cabell, William H.
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond Augt. 5. 1807
                        
                        Yours of the 31st. of July has been duly received, and I shall by this days mail give the instructions which
                            you require, so as to ensure the most direct information as to the movements of the British Squadron—The papers from
                            Norfolk represent them as being quiet at present, but I have not received any letters from General Mathews for several
                            days—I have not heard from him since he received my letter directing the return of the Captives. The mail has not arrived
                            this morning, but I hope it will bring satisfactory information—
                        Some time ago, a letter from Maj. Dudley informed me, that a packet was put by a barge from the Triumph on
                            board a Pilot Boat, against the will of the Captain, who therefore as it was addressed to Colo. Hamilton, refused to
                            deliver it according to its address, but put it into the hands of Major Dudley—It was enclosed in an unsealed letter from
                            Capt. Hardy to Colo. Hamilton stating that it contained important dispatches from the British Government to their minister
                            in this Country—As the Commander of the British Squadron had not received any particular information as to the manner in
                            which we would permit that kind of intercourse which we might think proper to allow, and as these despatches might really
                            have been important to the two Nations, I requested General Mathews to return them to the British Commander with
                            information as to the only mode in which any communication whatsoever would be received from the Squadron while remaining
                            in our waters in defiance of our authority—The instructions given to General Mathews were grounded on your letter to me
                            concerning intercourse with the British Vessels. He seems perfectly to have understood my instructions; and as to the
                            manner in which he has executed them, I beg leave to refer you to his letter of the 28. enclosed—I have not since heard
                            what has become of the dispatches—I yesterday received a letter from Major Dudley stating that the British Sloop
                            Columbine had arrived in Hampton Roads with Despatches from the Commander in Cheif to the British Minister & Consul,
                            that she claimed the protection of the Proclamation, and the priviledge of receiving supplies—I enclose you Majr. Dudleys
                            letter and its enclosures which will give all the information I possess on the subject. The letter from Sir Thomas Hardy
                            of the 27th. is I presume in answer to Genl Mathews’s on the subject of intercourse. The Packet addressed by the Collector
                            of Norfolk to the Secretary of State, has been forwarded this morning to Washington—I am ignorant of its contents—I
                            presume however they are the despatches brought by the Columbine—Permit me to call your attention to that part of Colo.
                            Newtons letter to Majr. Dudley in which he expresses doubts on the course proper to be pursued. It is a subject of vast
                            importance. I feel most sensibly the delicate situation in which the Executive of Virginia are placed. One single improper
                            or imprudent step might compromit not only this State, but the whole United States. In the execution of their duties in
                            relation to the occurrences in the neighbourhood of Norfolk, they have frequently to refer not only to the constitution
                            and laws of their own State, but to the Constitition, laws & acts of the General Government—I pray you to give your
                            opinion on every subject which you suppose doubts may arise. It will be always most thankfully received and made the rule
                            of our conduct—The regulations to be adopted with respect to the repairs, supplies, intercourse, stay & departure of
                            Vessels entering our waters charged with dispatches from the British Government, belong exclusively to the General
                            government; and on these subjects I have as yet received no information—Until I shall hear from you I shall write to some
                            influential characters in the neighbourhood of Hampton exhorting them to use their influence in preventing any rash act,
                            on the part of our Citizens, that may be inconsistent with the provisions of the Proclamation.
                        I was here stopped by the arrival of the mail from Norfolk which brings a letter from General Mathews of the
                            3rd. inst. stating his return of the five Captives—It also encloses a copy of a letter to him from Capt: Hardy in which
                            he declines the mode of communication adopted in pursuance of your letter—I enclose you all the papers in relation to
                            this subject—I am sorry to observe however that General Mathews did not so perfectly understand my instructions to him as
                            I had supposed—He seems to have imagined that it was my intention to prohibit all communication whatever except that
                            which has for its object the bringing despatches from the British Government— I certainly did not so understand your letter,
                            and my instructions to him expressly stated cases (collected from your letter) in which a different communication ought to
                            be allowed, when attended with a flag—I understood you, as laying
                            down as a general rule, that all communication with the Squadron was prohibited by the Proclamation, but particular cases
                            might claim an exemption from its operation that these cases were to be left to the discretion of the Commanding officer
                            of the place; and that the intercourse with the Squadron was in no instance to be carried on without a flag—I send you
                            enclosed an extract from my letter to General Mathews of the 15 July, & a copy of my letter to him of the 23 July—The
                            first was written before I received your letter on the subject of intercourse—the second was founded on yours. But there
                            seems to be no inconsistency between them, and when taken together, they lay down both the general rule and the exceptions
                            to it—I shall immediately write on to Norfolk giving the necessary explanations—Will you have the goodness to state to
                            me the proper mode of claiming our Citizens who are on board the Squadron, and also the slaves who have taken refuge
                            there—
                        I expect to receive, by tomorrows mail, farther information from General Mathews, & probably Hardy’s
                            answer on the subject of the restoration of the Captives. All such information as may be deemed of any consequence will be
                            forwarded to you in the way pointed out in your letter—Such of the enclosed papers as you may deem unimportant to retain,
                            you will have the goodness to return to me, for I have not time to have them copied before the departure of Mr. Coles who
                            takes charge of this letter—
                        I write in very great haste—I have sent you my instructions to General Mathews, because if they are in any
                            respect variant from your views, you will oblige me by stating to me the difference—
                  I have the honor to be with great
                            respect Sir yr. Ob. Servt
                        
                            Wm H: Cabell
                            
                        
                    